Mr. Justice Blanco Lugo,
concurring.
San Juan, Puerto Rico, May 11, 1964
It is not an easy task to measure the damages caused to a family when the life of a young and vigorous man is taken. Possibly there is no adequate compensation for it. It is necessary to fix certain limits within our environment which will accomplish the essentially remedial function underlying extracontractual liability. With great precision we said in Valentín v. Commonwealth, 84 P.R.R. 108, 118 (Santana Becerra) (1961), “this mission of the judges should be governed by a sound judgment and reasonable and weighted standards in the evaluation of each case, with an objective view of the facts proved, so that the remedial sense of the compensation established in § 1802 [of the Civil Code] be always preserved and that the accident will not be a motive of speculation or profit.” And more recently, in Atiles Moreu v. McClurg, 87 P.R.R. 824 (Belaval) (1963), we reiterated to the trial courts the need for measuring the damages on a strict basis of correspondence with the evidence, “always endeavoring not to convert the indemnity for damages, into an industry and not to be so injurious to our economy [citation], as was formerly the tendency not to duly compensate the damage.” Already in Toro v. Porto Rican and American Insurance Co., 87 P.R.R. 625 (1963), we had emphasized the remedial function of the indemnity, “and in *364the absence of special circumstances, without the purpose of penalizing the wrongdoer.”
An examination of our recent opinions shows clearly the concern of the majority of the members of this Court for the marked tendency to grant compensations which are not consistent with the best weighing and the aforesaid principles. Romany v. El Mundo, Inc., 89 P.R.R. 592 (Santana Becerra) (1963); Community Partnership v. Presbyterian Hospital, 88 P.R.R. 379 (Hernández Matos) (1963); Pérez v. Vazqueztell, 86 P.R.R. 109 (1962) (per curiam); Merced v. Government of the Capital, 85 P.R.R. 530 (Dávila) (1962).
I cannot agree with the opinion of the majority of this Part confirming the indemnity of $100,000 awarded herein, no matter how censurable the wrongdoer’s conduct may be, even if it is the commission of an abominable offense. The function of the courts is not to penalize civilly the offender to the point of subjecting him and his immediate family to penury. The punishment for the offense committed is for the State through criminal prosecution. As a matter of fact, defendant was already tried, convicted and sentenced.
The evidence in this case does not warrant the compensation awarded. The majority opinion is compelled to seek refuge in some computations on lucrum cessans and on precedents extraneous to our system of life to justify its rationale. As if this problem could be solved on the basis of simple mathematical equations and on actions of other means so dissimilar to the Puerto Rican idiosyncrasy! Truly, I do not believe I am mistaken in asserting that the majority cannot elude the circumstances surrounding this death. It is translated into the award of punitive damages, although without saying so. If in the present case the death of plaintiffs’ predecessor would have occurred in an automobile accident, I would not hesitate to reduce the amount awarded. It is well to point out that claimants are not left in economic helplessness, for it appears clearly that they receive substantial *365sums by inheritance. And certainly their suffering and mental anguish cannot be greater than those presented in the case of Fournier v. Fournier, 78 P.R.R. 411 (1955) — death of the mother caused by an unlawful act of the father —where we held that a $25,000 compensation was not inadequate.
Lastly, I must confess that I am deeply concerned over this marked materialistic turn of the attitudes of our citizens. And above any other consideration, the significance of this precedent will torment us from now on.
That is why I would reduce to $50,000 the total compensation, $30,000 for minor Maria del Carmen Seraballs Saló and $20,000 for the widow María Saló.